Per Curiam:

The petition for writ of certiorari is granted limited to that part of the judgment in favor of Southern Railway Company and that part of the judgment is reversed and the cause is remanded for trial. In all other respects, the petition for writ of certiorari is denied. Rogers v. Missouri Pacific R. Co., 352 U. S. 500. Mr. Justice Frankfurter is of the opinion that the writ should not be granted. See his dissent in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 524. Mr. Justice Harlan and Mr. Justice Whittaker dissent for the reasons given in Mr. Justice Harlan's opinion in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 559.
Mr. Justice Burton dissents.